Citation Nr: 0200154	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  01-04 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The veteran served on active duty from August 1944 until June 
1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Washington, DC Regional Office (RO).  As will be 
detailed below, there is some confusion as to the precise 
legal setting of the issues.  They have been characterized on 
the title page as they have been certified to the Board.  The 
last final denial on any basis is a Board decision of October 
1999 which held that new and material evidence had not been 
submitted to reopen either claim.


REMAND

At the outset it is noted that the appellant has requested a 
"DRO" hearing at the RO and a hearing before a Member of 
the Board.  It does not appear that either request was acted 
on.  As the case is otherwise in need of development, and as 
there will be no prejudice to the veteran in conducting this 
development before the need for a hearing is determined, this 
matter will be clarified, but need not delay development of 
the claim.

It is also noted that the legal basis of the current claim is 
unclear.  In an August 2000 rating action, it was held that 
new and material evidence had been submitted, and the claims 
were denied on the merits.  A statement of the case with a 
similar holding was thereafter promulgated.  A substantive 
appeal was received.  Thereafter, the most recent 
supplemental statement of the case os September 2001 was 
issued holding that new and material evidence had not been 
submitted.  This matter should be clarified so that the 
appellant and his representative are able to make informed 
presentations on behalf of the appeal.  In any event, as 
discussed below, there is an additional claim of secondary 
service connection that also needs to be addressed.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000) (codified at 
38 U.S.C.A. § 5100 et. seq., (West Supp 2001)); VAOPGCPREC 
11-2000 (Nov. 27, 2000).  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
Board notes that the veteran was specifically informed of the 
notice and duty to assist provisions of the VCAA in 
correspondence dated in July 2001.  However, it is felt that 
further development is indicated for reasons noted below.  
Consequently, in order to ensure the veteran due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand the claims to the RO.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

The veteran asserts that hearing loss and tinnitus first 
became manifest in service.  The record reflects that his 
treating physician indicated in April 2000 that it was as 
likely as not that hearing loss and tinnitus were the result 
of acoustic trauma that he experienced while in the military.  
Subsequent to such, the appellant was afforded a VA audiology 
examination in July 2000, whereupon the examiner reviewed the 
claims folder and opined that it was less likely than not 
that current bilateral sensorineural hearing loss and 
tinnitus were directly related to service.  The examiner did 
state, however, that in light of the veteran's history of 
otitis externa and debris seen in both ear canals on current 
otoscopic examination, further evaluation by an ear nose and 
throat specialist was indicated.  A review of the record 
discloses that the veteran is service-connected for chronic 
otitis externa due to fungus infection.  

It is noted that at the time of the original rating of the 
ear pathology, it was noted that there was no hearing loss.  
More recently hearing loss is present.  There is some 
evidence that the service connected ear condition might, 
under certain circumstances lead to hearing loss.  This needs 
to be clarified in view of the law and regulations governing 
secondary service connection claims.  See 38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board observes that the evidence in this instance clearly 
indicates an opinion difference between the veteran's 
treating physician, Dr. Linde, and the VA audiologist who 
evaluated him.  As well, the VA audiologist recommended in 
July 2000 that a specialist examination be performed in this 
regard.  The VCAA specifically provides that the VA's 
statutory duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  In view of the contentions advanced and this change 
in law, special examination is warranted.  See VCAA, 
38 U.S.C.A. § 5103A.  The fulfillment of the VA's statutory 
duty to assist the appellant includes providing additional 
examination by a specialist, when indicated, which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Moreover, as noted, review of the record discloses that the 
question as to whether hearing loss and tinnitus are 
secondary to the service-connected otitis externa pursuant to 
38 C.F.R. § 3.310 (2001) or Allen v. Brown, 7 Vet. App. 439, 
448-449 (1995), have not been properly addressed.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must again review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  To 
this end, the veteran should be asked 
to provide the names and addresses of 
any medical care providers not already 
of record, who treated him for hearing 
loss and tinnitus so that such records 
may be requested.  

2.  After ensuring that all notice and 
duty to assist requirements of the VCAA 
have been complied with, the veteran 
should be scheduled for special ear, 
nose and throat examination.  The claims 
folder must be made available to the 
physician.  The medical examiner should 
review of the record and provide an 
opinion as to the onset and etiology of 
the veteran's hearing loss and tinnitus.  
Based on a review of all pertinent 
medical documentation and history on 
file, the examiner is requested to 
provide an opinion as to the etiology 
and date of onset of any and all ear 
disability now indicated, and whether 
there is any hearing loss or tinnitus on 
a secondary basis, to include whether or 
not the hearing loss or tinnitus has 
been aggravated as the result of the 
currently service-connected ear 
disability.  The examiner should 
reconcile his/her opinions with any 
conflicting medical assessment of 
record.  All findings should be reported 
in detail, and a complete rationale must 
be provided for any opinion expressed. 

3.  The RO should review the report of 
the examination to determine if it is 
in compliance with the directives of 
this remand.  If not, they should be 
returned, along with the claims folder, 
for immediate corrective action.  See 
38 C.F.R. § 4.2 (2001).

4.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issues to include that 
of whether there is new and material 
evidence to reopen the claims for 
service connection for hearing loss and 
tinnitus, and whether or not such 
disabilities are secondary to or 
aggravated by the veteran's service-
connected otitis externa pursuant to 
Allen v. Brown, 7 Vet. App. 439, 448-449 
(1995)), to determine whether or not 
they may be granted.

5.  If the benefits sought are not 
granted, the veteran should be contacted 
to ascertain whether he desires a RO 
hearing, a Board hearing or both.  If he 
desires a hearing at the RO, such 
hearing should be scheduled.  (If he 
wants a hearing at the Board, the case 
should hereafter be returned to the 
Board in accordance with applicable 
procedures.)  Thereafter, following 
readjudication, if the benefits sought 
are not granted, the veteran should be 
furnished a supplemental statement of 
the case and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  The 
veteran is advised that the examinations requested pursuant 
to this remand are deemed necessary to evaluate his claims 
and that his failure, without good cause, to report for a 
scheduled examination could result in the denial of those 
claims.  38 C.F.R. § 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).


